PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
LIU et al.
Application No. 16/326,619
Filed: February 19, 2019
Attorney Docket No: 17786-908002
:
:
:   DECISION ON REQUEST FOR 
:   REFUND
:
:
:



This is a decision on the request for refund filed April 20, 2022.  

The request for refund is Granted.

Applicant files the above request for refund of $2,100.00, regarding the duplicate payments for a Petition to Revive filed on March 28, 2022 and e-Petition to Revive filed electronically and auto-granted on April 20, 2022.

A review of the Office records for the above-identified application indicates that an e-petition for revival under 37 CFR 1.137(a) was filed electronically and auto-granted on April 20, 2022.  Therefore, the petition fee of $2,100.00 paid on March 28, 2022 was refunded to applicant’s credit account on July 12, 2022.

In view of the above, the request for refund is granted.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-4231.  


/Michelle R. Eason/ 
Michelle R. Eason
Lead Paralegal Specialist
Office of Petitions